 



EXHIBIT 10.15

BANK OF AMERICA, N.A.
Bank of America Plaza
901 Main Street, 51st Floor
Dallas, Texas 75202

     

  As of April 1, 2000

Option One Mortgage Corporation
3 Ada Road
Irvine, California 92618

Ladies and Gentlemen:

     From time to time you, Option One Mortgage Corporation, and your
affiliates, may engage in transactions with Bank of America, N.A., Banc of
America Securities LLC and/or their affiliates (collectively, and each acting
either for itself or for the account of Others; “Buyer”) involving the purchase,
sale, lease, loan or borrowing of cash or cash equivalents, securities,
commodities, instruments, loans, receivables or contract rights or interests,
options or rights in or in respect of any thereof (cash, cash equivalents,
securities, commodities, instruments, loans, receivables, contract rights,
interests, options and rights of every kind and nature whatsoever being
hereinafter referred to collectively as “Securities”), which transactions may
include, without limitation, purchases or sales of Securities on a long, short
or forward basis, loan transactions, repurchase and reverse repurchase
transactions, arbitrage transactions, and purchases or sales of options to
purchase or sell Securities (all transactions involving Securities to which you
and Buyer are both parties, whether heretofore or hereafter entered into, being
hereinafter referred to collectively as “Transactions”). This letter agreement,
when executed by you in the space provided below and a copy hereof is returned
to Buyer, shall constitute our mutual agreement in respect of all Transactions,
supplementing all other agreements, documents, forms, confirmations and other
writings (collectively, “Transaction Documents”) entered into or delivered
pursuant to or in connection with any Transactions. To the extent, if any, that
the provisions of this letter agreement are inconsistent with the provisions of
any Transaction Documents, the provisions of this letter agreement shall govern.
The term “you” means Option One Mortgage Corporation only, and not any
affiliate.

     1. Collateral. In order to secure the prompt and full payment and
performance by you of all your present and future obligations to Buyer in
respect of Transactions and this letter agreement (collectively, the
“Obligations”), you hereby grant Buyer a security interest in all Securities
owned by you (or in which you have an interest, to the extent of such interest)
heretofore or hereafter delivered to, held by or for the benefit of, or in the
possession of Buyer (collectively with all income therefrom, all distributions
thereon and all proceeds thereof, the “Collateral”). Each item of Collateral (to
the extent of your interest therein) shall secure all of the Obligations
regardless of whether it is pledged pursuant to Transaction Documents or
otherwise to secure one or more specific Obligations. If an Event of Default (as
such term is defined below) shall have occurred and be continuing, Buyer shall
be free to apply any Collateral to any Obligations in any order, in each case as
Buyer shall determine in its sole discretion; provided, however, that Buyer
shall not take

 



--------------------------------------------------------------------------------



 



possession of or dispose of any Collateral in any manner expressly inconsistent
with terms and conditions relating to taking possession or disposing of such
Collateral set forth in any security agreement to which you and Buyer are
parties. Such security interest shall survive the termination or completion of
any Transaction or the termination of any Transaction Document and shall
continue in respect of any Collateral until such Collateral is returned to you.
To the extent, if any, that you are granted the right in any Transaction
Documents to substitute certain Securities for certain Collateral, such
substituted Securities shall be Collateral for all purposes. To the extent, if
any, that you are granted the right in any Transaction Documents to a release of
any Collateral, such Collateral shall be released until and unless an Event of
Default occurs or is continuing.

     2. Remedies. (a) In addition to all rights and remedies which Buyer may
have under the Transaction Documents, custom, usage and trade practice and
applicable law, and in equity, if an Event of Default shall have occurred and be
continuing Buyer shall be entitled to:

     (i) Cancel and treat as defaulted under, and breached and repudiated by
you, any or all Transactions and Transaction Documents, in which event all
amounts expended or losses incurred by Buyer pursuant to or in connection with
such cancellation and treatment shall constitute Obligations immediately payable
by you;

     (ii) In respect of Obligations to sell and/or deliver Securities (other
than cash) to Buyer, purchase a like amount of such Securities in a recognized
market therefor or at such price(s) as Buyer shall reasonably deem satisfactory,
in which event any excess of the amounts paid for such Securities over the
amounts which you had agreed to accept therefor shall constitute Obligations
immediately payable by you;

     (iii) In respect of Obligations to purchase and/or accept delivery of
Securities from Buyer, sell a like amount of such Securities in a recognized
market therefor or at such price(s) as Buyer shall reasonably deem satisfactory,
in which event any deficiency between the amounts paid for such Securities and
the amounts which you had agreed to pay therefor shall constitute an Obligation
immediately payable by you;

     (iv) Be paid or reimbursed by you for all brokerage expenses, accrued
interest, transfer charges and taxes, reasonable attorneys’ fees and all other
losses and reasonable costs or expenses incurred or expended by Buyer pursuant
to or in connection with the exercise or attempted exercise of any right or
remedy which Buyer may have as the result of the occurrence of an Event of
Default, all of which losses, costs and expenses shall constitute Obligations
immediately payable by you;

     (v) Subject to any cure period therefor in any related Transaction Document
set off any obligation of Buyer to you against any Obligation; and/or

     (vi) Apply any Collateral to any Obligations (in the case of Collateral not
in the form of cash or such other marketable or negotiable form as Buyer shall
deem acceptable for

-2-



--------------------------------------------------------------------------------



 



application at its last previously reported price in the principal market
therefor, by selling such Collateral in the manner described in clause
(iii) above or as otherwise permitted by law or as may be in accordance with
custom, usage or trade practice); provided, however, that Buyer shall not take
possession of or dispose of any Collateral in any manner expressly inconsistent
with terms and conditions relating to taking possession or disposing of such
Collateral set forth in any security agreement to which you and Buyer are
parties.

     (b) None of Buyer’s rights or remedies shall be exclusive of any other
available right or remedy, and each remedy shall be cumulative and in addition
to any other right or remedy of Buyer. Buyer shall be entitled to exercise its
rights and remedies against you in such order and to such extent as it, in its
sole discretion, deems appropriate, without regard to the existence,
availability, collectibility or pursuit of any rights or remedies it may have
against third parties including, without limitation, guarantors and issuers of
letters of credit. No course of dealing between you and Buyer nor any delay on
the part of Buyer in exercising any of its rights or remedies shall constitute a
waiver thereof, and any such right or remedy may be exercised from time to time
and as often as Buyer may determine. .

     3. Events of Default. The occurrence or existence of any of the following
shall constitute an “Event of Default” for purposes of this letter agreement:

     (a) Admission in writing by any of your officers of your inability to, or
intention not to, perform fully when such performance will become due (after any
applicable grace or cure period) any Obligation or any other obligation on your
part to any broker, dealer, bank or other financial institution in respect of a
transaction involving Securities not then due;

     (b) The occurrence of any event or the existence of any condition which
would entitle Buyer to exercise any rights or remedies in respect of a breach,
default or repudiation pursuant to a Transaction Document;

     (c) You shall make an assignment for the benefit of creditors, or admit in
writing your inability to pay debts as they become due, or generally not pay
your debts as they become due, or file any petition, application or answer
seeking for yourself any entry of an order for relief, protective decree,
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code or any other federal, state or
foreign, present or future, statute, law or regulation, or be the subject of any
such order for relief or protective decree entered by a court, or file any
answer admitting or not controverting the material allegations of such a
petition or application filed against you, or seek or acquiesce in the
appointment or designation of, or taking possession by, any trustee, receiver,
liquidator or agent in respect of all or a substantial part of your property, or
your trustees, directors, majority shareholders, partners or other principals,
as the case may be, shall take any action looking to your dissolution or
liquidation or to the taking of any action described in this paragraph (c), or
any of the foregoing shall occur in respect of any one or more of your general
partners, principals or parent entities or other persons exercising control over
you;

-3-



--------------------------------------------------------------------------------



 



     (d) An action shall be commenced or a petition or application shall be
filed against you seeking any order for relief, protective decree,
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code, Securities Investor Protection Act
or any federal, state or foreign present or future statute, law or regulation
and, prior to the expiration of any cure period therefor in any applicable
Transaction Document, such action, petition or application shall not have been
dismissed or all orders or proceedings thereunder stayed or vacated, or such
stay shall be set aside, or any trustee, receiver, liquidator or agent of all or
a substantial part of your property shall be appointed or designated and such
appointment or designation shall not have been vacated;

     (e) A judgment for the payment of money in excess of $ 1,000,000.00 or
affecting all or a substantial part of your business or property shall be
entered or rendered against you, and such judgment shall not have been
discharged in full or effectively stayed as to enforcement and execution;

     (f) You shall default (as principal, guarantor or surety) in the
performance of any material contract or in the payment of any principal or
interest on any indebtedness or in the material performance of or compliance
with any agreement, instrument or other writing evidencing such indebtedness or
delivered pursuant thereto or in connection therewith, which default shall have
continued beyond any applicable period of grace and any cure period therefor in
any related transaction document and, in the case of a default in respect of
indebtedness, would permit the holder of such indebtedness to accelerate payment
of the principal thereof prior to its maturity;

     (g) Subject to any cure period therefor in any related transaction
document, any statement of your financial condition prepared by you or at your
request shall indicate that, or you shall have acknowledged that, your financial
condition entitles Buyer to exercise any rights or remedies in respect of a
breach, default or repudiation pursuant to such related transaction document;

     (h) The Securities and Exchange Commission, Commodity Futures Trading
Commission, any securities or commodities exchange or association, any banking
department or authority, or any other governmental entity or authority having
regulatory authority over a material portion of your business shall revoke,
cancel, enjoin, suspend or fail to renew your registration, licensing,
qualification or other authorization to do business in respect of a material
portion of your business or any material geographic area, which action shall not
have been rescinded, discontinued or stayed within 30 days.

     4. Notices. (a) All notices required or permitted to be made under this
letter agreement shall be effective upon actual receipt, shall be in writing and
shall be delivered personally or by telex or other telegraphic means:

-4-



--------------------------------------------------------------------------------



 



If to Buyer, at:

Bank of America, N.A.
Bank of America Plaza
901 Main Street, 51st Floor
Dallas, Texas 75202

Attention: Garrett Dolt

     If to you, at the address set forth at the beginning of this letter
agreement. Either party may change the address at which it is to receive notices
under this letter agreement by sending notice thereof pursuant to this
provision.

     (b) You shall promptly notify Buyer of the occurrence of any Event of
Default, or of the occurrence of any event or existence of any condition which,
with the passage of time or giving of notice, or both, would constitute an Event
of Default.

     5. Miscellaneous. (a) Notwithstanding anything contained in this letter
agreement and except only as may be expressly set forth in the Transaction
Documents, Buyer does not agree and has not agreed to make any loans to you or
to otherwise extend credit to you or for your account, and shall under no
circumstances be required to deliver any Securities to you until full payment or
acceptable security therefor shall have been received by Buyer.

     (b) You shall execute and deliver to Buyer such instruments and other
writings including, without limitation, financing statements, and take such
other action, all without cost or expense to Buyer, as Buyer may request to
carry out the intent of and transactions contemplated by this letter agreement
and the Transaction Documents.

     (c) This letter agreement shall not be assignable by either party without
the prior written consent of the other party, shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns, shall
not be changed except by a written instrument signed by each of the parties, and
shall be governed by and construed in accordance with the internal laws of the
State of New York without reference to principles of conflicts of laws.

Signature Page Follows

-5-



--------------------------------------------------------------------------------



 



                                  Very truly yours,    
 
                                BANK OF AMERICA, N.A.    
 
                   

          By:   /s/ Garrett M. Dolt    

              Garrett M. Dolt    

              Vice President    
 
                    ACCEPTED AND AGREED TO:                
 
                    OPTION ONE MORTGAGE CORPORATION                
 
                   
By:
                   

                   
Name: 
                 

                   
Title:
                   

                   

 



--------------------------------------------------------------------------------



 



                                  Very truly yours,    
 
                                BANK OF AMERICA, N.A.    
 
                   

          By:      
 
                    ACCEPTED AND AGREED TO:                
 
                    OPTION ONE MORTGAGE CORPORATION                
 
                   
By
  /s/ Rod Colombi                

                   
Name:
Rod Colombi                

                   
Title:
  Vice President                

                   

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.
Bank of America Plaza

901 Main Street, 51st Floor
Dallas, Texas 75202

     

  As of April 1, 2001

Option One Mortgage Corporation
3 Ada
Irvine, California 92618

Ladies and Gentlemen:

     From time to time you, Option One Mortgage Corporation, and your
affiliates, may engage in transactions with Bank of America, N.A., Banc of
America Securities LLC and/or their affiliates (collectively, and each acting
either for itself or for the account of others, “Buyer”) involving the purchase,
sale, swap lease, loan or borrowing of cash or cash equivalents, securities,
commodities, instruments, loans, receivables or contract rights or interests,
options or rights in or in respect of any thereof (such cash, cash equivalents,
securities, commodities, instruments, loans, receivables, contract rights,
currencies, interests, options and rights of every kind and nature whatsoever
being hereinafter referred to collectively as “Securities”), which transactions
may include, without limitation, purchases or sales of Securities on a long,
short or forward basis, loan transactions, repurchase and reverse repurchase
transactions, arbitrage transactions, swaps, collars, caps, floors and purchases
or sales of options to purchase or sell Securities (all transactions involving
Securities to which you and Buyer are both parties, whether heretofore or
hereafter entered into, being hereinafter referred to collectively as
“Transactions”). This letter agreement, when executed by you in the space
provided below and a copy hereof is returned to Buyer, shall constitute our
mutual agreement in respect of all Transactions, supplementing all other
agreements, documents, forms, confirmations and other writings (collectively,
“Transaction Documents”) entered into or delivered pursuant to or in connection
with any Transactions. To the extent, if any, that the provisions of this letter
agreement are inconsistent with the provisions of any Transaction Documents, the
provisions of this letter agreement shall govern. The term “you” means Option
One Mortgage Corporation only, and not any affiliate.

     1. Collateral. In order to secure the prompt and full payment and
performance by you of all your present and future obligations to Buyer in
respect of Transactions and this letter agreement (collectively, the
“Obligations”), you hereby grant Buyer a security interest in all Securities
owned by you (or in which you have an interest, to the extent of such interest)
heretofore or hereafter delivered to, held by or for the benefit of, or in the
possession of Buyer (collectively with all income therefrom, all distributions
thereon and all proceeds thereof, the “Collateral”). Except to the extent
otherwise expressly provided in a Transaction Document, Collateral held by or
for the benefit of, or pledged to Buyer or one of its affiliates shall be deemed
held by or for the benefit of, or pledged to, such entity (i) both for its own
account or the account of others, as applicable, and (ii) as agent for such
entity’s affiliates pursuant thereto. Each item of Collateral (to the extent of
your

 



--------------------------------------------------------------------------------



 



interest therein) shall secure all of the Obligations regardless of whether it
is pledged pursuant to Transaction Documents or otherwise to secure one or more
specific Obligations. If an Event of Default (as such term is defined below)
shall have occurred and be continuing, Buyer shall be free to apply any
Collateral to any Obligations in any order, in each case as Buyer shall
determine in its sole discretion; provided, however, that Buyer shall not take
possession of or dispose of any Collateral in any manner expressly inconsistent
with terms and conditions relating to taking possession or disposing of such
Collateral set forth in any security agreement to which you and Buyer are
parties. Such security interest shall survive the termination or completion of
any Transaction or the termination of any Transaction Document and shall
continue in respect of any Collateral until such Collateral is returned to you.
To the extent, if any, that you are granted the right in any Transaction
Documents to substitute certain Securities for certain Collateral, such
substituted Securities shall be Collateral for all purposes. To the extent, if
any, that you are granted the right in any Transaction Documents to a release of
any Collateral, such Collateral shall be released until and unless an Event of
Default occurs or is continuing.

     2. Remedies. (a) In addition to all rights and remedies which Buyer may
have under the Transaction Documents, custom, usage and trade practice and
applicable law, and in equity, if an Event of Default shall have occurred and be
continuing Buyer shall be entitled to:

     (i) Cancel and treat as defaulted under, and breached and repudiated by
you, any or all Transactions and Transaction Documents, in which event all
amounts expended or losses incurred by Buyer pursuant to or in connection with
such cancellation and treatment shall constitute Obligations immediately payable
by you;

     (ii) In respect of Obligations to sell and/or deliver Securities (other
than cash) to Buyer, purchase a like amount of such Securities in a recognized
market therefor or at such price(s) as Buyer shall reasonably deem satisfactory,
in which event any excess of the amounts paid for such Securities over the
amounts which you had agreed to accept therefor shall constitute Obligations
immediately payable by you;

     (iii) In respect of Obligations to purchase and/or accept delivery of
Securities from Buyer, sell a like amount of such Securities in a recognized
market therefor or at such price(s) as Buyer shall reasonably deem satisfactory,
in which event any deficiency between the amounts paid for such Securities and
the amounts which you had agreed to pay therefor shall constitute an Obligation
immediately payable by you;

     (iv) Be paid or reimbursed by you for all brokerage expenses, accrued
interest, transfer charges and taxes, reasonable attorneys’ fees and all other
losses and reasonable costs or expenses incurred or expended by Buyer pursuant
to or in connection with the exercise or attempted exercise of any right or
remedy which Buyer may have as the result of the occurrence of an Event of
Default, all of which losses, costs and expenses shall constitute Obligations
immediately payable by you;

-2-



--------------------------------------------------------------------------------



 



     (v) Subject to any cure period therefor in any related Transaction Document
set off any obligation of Buyer to you against any Obligation; and/or

     (vi) Apply any Collateral to any Obligations (in the case of Collateral not
in the form of cash or such other marketable or negotiable form as Buyer shall
deem acceptable for application at its last previously reported price in the
principal market therefor, by selling such Collateral in the manner described in
clause (iii) above or as otherwise permitted by law or as may be in accordance
with custom, usage or trade practice); provided, however, that Buyer shall not
take possession of or dispose of any Collateral in any manner expressly
inconsistent with terms and conditions relating to taking possession or
disposing of such Collateral set forth in any security agreement to which you
and Buyer are parties.

     (b) None of Buyer’s rights or remedies shall be exclusive of any other
available right or remedy, and each remedy shall be cumulative and in addition
to any other right or remedy of Buyer. Buyer shall be entitled to exercise its
rights and remedies against you in such order and to such extent as it, in its
sole discretion, deems appropriate, without regard to the existence,
availability, collectibility or pursuit of any rights or remedies it may have
against third parties including, without limitation, guarantors and issuers of
letters of credit. No course of dealing between you and Buyer nor any delay on
the part of Buyer in exercising any of its rights or remedies shall constitute a
waiver thereof, and any such right or remedy may be exercised from time to time
and as often as Buyer may determine.

     3. Events of Default. The occurrence or existence of any of the following
shall constitute an “Event of Default” for purposes of this letter agreement:

     (a) Admission in writing by any of your officers of your inability to, or
intention not to, perform fully when such performance will become due (after any
applicable grace or cure period) any Obligation or any other obligation on your
part to any broker, dealer, bank or other financial institution in respect of a
transaction involving Securities not then due;

     (b) The occurrence of any event or the existence of any condition which
would entitle Buyer to exercise any rights or remedies in respect of a breach,
default or repudiation pursuant to a Transaction Document;

     (c) You shall make an assignment for the benefit of creditors, or admit in
writing your inability to pay debts as they become due, or generally not pay
your debts as they become due, or file any petition, application or answer
seeking for yourself any entry of an order for relief, protective decree,
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code or any other federal, state or
foreign, present or future, statute, law or regulation, or be the subject of any
such order for relief or protective decree entered by a court, or file any
answer admitting or not controverting the material allegations of such a
petition or application filed against you, or seek or acquiesce in the
appointment or designation of, or taking possession by, any trustee, receiver,
liquidator or agent in respect of all or a substantial part of your

-3-



--------------------------------------------------------------------------------



 



property, or your trustees, directors, majority shareholders, partners or other
principals, as the case may be, shall take any action looking to your
dissolution or liquidation or to the taking of any action described in this
paragraph (c), or any of the foregoing shall occur in respect of any one or more
of your general partners, principals or parent entities or other persons
exercising control over you;

     (d) An action shall be commenced or a petition or application shall be
filed against you seeking any order for relief, protective decree,
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code, Securities Investor Protection Act
or any federal, state or foreign present or future statute, law or regulation
and, prior to the expiration of any cure period therefor in any applicable
Transaction Document, such action, petition or application shall not have been
dismissed or all orders or proceedings thereunder stayed or vacated, or such
stay shall be set aside, or any trustee, receiver, liquidator or agent of all or
a substantial part of your property shall be appointed or designated and such
appointment or designation shall not have been vacated;

     (e) A judgment for the payment of money in excess of $1,000,000.00 or
affecting all or a substantial part of your business or property shall be
entered or rendered against you, and such judgment shall not have been
discharged in full or effectively stayed as to enforcement and execution;

     (f) You shall default (as principal, guarantor or surety) in the
performance of any material contract or in the payment of any principal or
interest on any indebtedness or in the material performance of or compliance
with any agreement, instrument or other writing evidencing such indebtedness or
delivered pursuant thereto or in connection therewith, which default shall have
continued beyond any applicable period of grace and any cure period therefor in
any related transaction document and, in the case of a default in respect of
indebtedness, would permit the holder of such indebtedness to accelerate payment
of the principal thereof prior to its maturity;

     (g) Subject to any cure period therefor in any related transaction
document, any statement of your financial condition prepared by you or at your
request shall indicate that, or you shall have acknowledged that, your financial
condition entitles Buyer to exercise any rights or remedies in respect of a
breach, default or repudiation pursuant to such related transaction document;

     (h) The Securities and Exchange Commission, Commodity Futures Trading
Commission, any securities or commodities exchange or association, any banking
department or authority, or any other governmental entity or authority having
regulatory authority over a material portion of your business shall revoke,
cancel, enjoin, suspend or fail to renew your registration, licensing,
qualification or other authorization to do business in respect of a material
portion of your business or any material geographic area, which action shall not
have been rescinded, discontinued or stayed within 30 days.

     4. Notices. (a) All notices required or permitted to be made under this
letter agreement shall be effective upon actual receipt, shall be in writing and
shall be delivered personally or by telex

-4-



--------------------------------------------------------------------------------



 



or other telegraphic means:

If to Buyer, at:

Bank of America, N.A.
Bank of America Plaza
901 Main Street, 51st Floor
Dallas, Texas 75202

Attention: Garrett Dolt

     If to you, at the address set forth at the beginning of this letter
agreement. Either party may change the address at which it is to receive notices
under this letter agreement by sending notice thereof pursuant to this
provision.

     (b) You shall promptly notify Buyer of the occurrence of any Event of
Default, or of the occurrence of any event or existence of any condition which,
with the passage of time or giving of notice, or both, would constitute an Event
of Default.

     5. Miscellaneous. (a) Notwithstanding anything contained in this letter
agreement and except only as may be expressly set forth in the Transaction
Documents, Buyer does not agree and has not agreed to make any loans to you or
to otherwise extend credit to you or for your account, and shall under no
circumstances be required to deliver any Securities to you until full payment or
acceptable security therefor shall have been received by Buyer.

     (b) You shall execute and deliver to Buyer such instruments and other
writings including, without limitation, financing statements, and take such
other action, all without cost or expense to Buyer, as Buyer may request to
carry out the intent of and transactions contemplated by this letter agreement
and the Transaction Documents.

     (c) This letter agreement shall not be assignable by either party without
the prior written consent of the other party, shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns, shall
not be changed except by a written instrument signed by each of the parties, and
shall be governed by and construed in accordance with the internal laws of the
State of New York without reference to principles of conflicts of laws.

Signature Page Follows

-5-



--------------------------------------------------------------------------------



 



                                  Very truly yours,    
 
                                BANK OF AMERICA, N.A.    
 
                   

          By:   /s/ Garrett Dolt    

              GARRETT DOLT    

              VICE PRESIDENT    
 
                    ACCEPTED AND AGREED TO:                
 
                    OPTION ONE MORTGAGE CORPORATION                
 
                   
By:
                   

                   
Name:
                 

                   
Title:
                   

                   

 



--------------------------------------------------------------------------------



 



                                  Very truly yours,    
 
                                BANK OF AMERICA, N.A.    
 
                   

          By:  
 
                    ACCEPTED AND AGREED TO:                
 
                    OPTION ONE MORTGAGE CORPORATION                
 
                   
By:
  /s/ Rod Columbi                

                   
Name:
  Rod Columbi                

                   
Title:
  Vice President                

                   

 